                      CRIMINAL CAUSE FOR STATUS CONFERENCE BY TELEPHONE
BEFORE JUDGE: HURLEY, J.   DATE: JULY 9, 2021   TIME: 11:30-11:45 AM
DOCKET NUMBER: CR-17-495               USA V. MULLEN
                                                                          FILED
                                                                          CLERK
DEFT. NAME: DANIEL MULLEN      DFT # 1
  PRESENT,X NOT PRESENT, X IN CUSTODY, , ON BAIL                1:30 pm, Jul 09, 2021
    ATTY FOR DEFT.: NANCY BARTLING     CJA
          X PRESENT, NOT PRESENT                                    U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF NEW YORK
FOR GOV’T.: A.U.S.A.: MICHAEL MAFFEI                                LONG ISLAND OFFICE

DEPUTY CLERK: LISA LUNDY
 COURT REPORTER(S) OR ESR OPERATOR: MARYANN STEIGER
 PROBATION:
 INTERPRETER:


CASE CALLED FOR STATUS CONFERENCE. THE COUNSEL CONSENT TO HOLD THIS PROCEEDING BY
TELECONFERENCE; THE DEFENDANT IS NOT PRODUCED;
WAIVER SPEEDY TRIAL EXECUTED START DATE 7/9/2021STOP DATE 7/30/2021.
TELECONFERENCE STATUS CONFERENCE SET FOR 7/30/2021 AT 11:30 A.M.
TELECONFERENCE # 888-273-3658 ACCESS CODE 4660635.
